Citation Nr: 0003189	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for amblyopia of the 
left eye.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals, fracture of the left humerus.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for arthritis of the knees and the hands.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran has reported active service from August 1970 to 
August 1990.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) initially from a 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The Board in September 1996 remanded 
the case after receiving the veteran's request for a Board 
hearing.  The veteran was present at a Board hearing in 
November 1997.

The Board in January 1998 remanded the issues of entitlement 
to service connection for amblyopia and headaches and 
entitlement to increased ratings for the disabilities of the 
left shoulder, the hands and the knees.  The case has 
recently been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
amblyopia of the left eye is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
chronic headaches is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


3.  The veteran's left hand disability from arthritis is 
principally manifested by persistent decrease in strength and 
grip and increased effort that combined produce appreciable 
impairment; not shown is evidence of overt weakness, excess 
fatigability or incoordination or atrophy.

4.  The veteran's right hand disability from arthritis is 
principally manifested by persistent decrease in strength and 
grip and increased effort that combined produce appreciable 
impairment; no currently shown is evidence of overt weakness, 
excess fatigability or incoordination or atrophy. 

5.  The veteran's left knee disability is principally 
manifested by persistent knee pain with motion, appreciable 
crepitus and limited strength without demonstrable limitation 
of motion or instability currently shown; there is no 
evidence of overt incoordination, excess fatigability, 
weakness or atrophy.

6.  The veteran's right knee disability is principally 
manifested by persistent knee pain with motion, appreciable 
crepitus and limited strength without demonstrable limitation 
of motion or instability currently shown; not shown is 
evidence of overt weakness, incoordination, excess 
fatigability, or atrophy.

7.  Residuals of the left humerus fracture are principally 
limitation of motion to shoulder level and pain that result 
impairment from exacerbations of pain and may interfere with 
work, but without current evidence of overt weakness, 
incoordination, excess fatigability, or atrophy.

8.  The veteran's disabilities of the knees, the hands and 
the left shoulder have not rendered his disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
amblyopia of the left eye is not well grounded.  38 U.S.C.A. 
§  5107 (West 1991).

2. The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for an initial disability rating 10 percent 
for arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 
5260, 5261 (1999).

4.  The criteria for an initial disability rating of 10 
percent for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 5260, 5261 (1999).

5.  The criteria for an initial disability rating of 
20 percent for residuals of a fracture of the left humerus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.69, 
4.71a, Diagnostic Codes 5201, 5203 (1999). 

6.  The criteria for an initial disability rating 10 percent 
for arthritis of the left hand have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(1999).

7.  The criteria for an initial disability rating of 10 
percent for arthritis of the right hand have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for amblyopia of the left eye and 
headaches.

Factual Background

The veteran's service medical records show a frontal head 
injury sustained in a May 1973 automobile accident.  An X-ray 
was read as negative and the impression was skull contusion.  
A clinical record entry dated in November 1973 notes skull 
sutures removed.  It was reported in July 1975 that he was 
kicked behind right ear by prisoner in jeep but had no pain 
at the area or headache.  An examination in October 1982 
showed he was normal neurologically and that he had 20/25 
distant vision.  In April 1980 it was reported that he did 
not wear glasses but mentioned poor judgment of distance and 
bad night visual acuity.  It was reported that he had been 
struck in the left eye at age 5 or 6 and told then he would 
probably have blurred visual acuity.  The examination found 
20/40 left eye visual acuity.  The diagnosis was amblyopia of 
the left eye.  

On an August 1987 examination the veteran was found to be 
normal neurologically, and left eye visual acuity was 20/30 
with refraction.  There was no history of headache or eye 
trouble.  An August 1987 upon referral from the reception 
station reports that he never wore glasses and had been told 
he had a lazy eye.  It was noted he had been hit in the left 
eye at age 5 and did not have diplopia.  He complained of 
depth perception errors.  The assessment was constant left 
exotropia and hyperopia with hyperopic astigmatism of the 
right eye and no refraction at present.  

The medical examination in May 1990 for separation from 
service showed a normal neurological evaluation, left eye lag 
and 20/25 near and distant visual acuity in the left eye.  
The veteran reported a history of frequent or severe 
headaches and eye trouble.  The examiner's elaboration 
mentioned headaches with increased stress that were preceded 
by nausea and lightheadedness and relieved with 20 minutes of 
rest.  Lazy eye on the left side was also mentioned.  An eye 
evaluation in July 1990 found slight hyperopia of both eyes, 
left eye amblyopia and exotropia and binocular visual acuity 
20/20. 

He complained of lazy left eye on the initial VA examination 
in late 1990 and on further examination in August 1991 he 
reported some difficulty seeing out of the left eye for 10 
years and gave a history of left eye trauma as a child.  His 
left eye visual acuity was 20/30 and the examiner mentioned a 
faint "RPE" irregularity in the left eye.  The impression 
was decreased visual acuity in the left eye on the basis of 
retinal pathology manifested by surface and "RFE" 
irregularities.  The examiner opined that the etiology cannot 
be determined but if not present earlier could represent 
central serious chorioretinopathy.  The examiner stated that 
exotropia with no diplopia cannot substantiate claim of no 
eye deviation as child.  The examiner opined that possible 
exophoria which decompensated with poor visual acuity in the 
left eye into exotropia was somewhat speculative since 
previous evidence of visual acuities would be required.  The 
examiner also reported mild refractive error of the left eye.

Guthrie Clinic records dated in January 1992 report headaches 
for two or three years, left side increase in past year with 
normal imaging study.  There was also reference to headache 
type unknown.  An August 1992 record entry noted complaint 
that medication had caused headache and nausea.

A VA examiner for hypertension in December 1992 noted the 
veteran's headache complaints and doubted a relationship to 
blood pressure.  It was reported that the veteran believed 
headaches were related to stress or anxiety.  The physician 
opined that the headache history was quite possibly not 
related to blood pressure at all but may be a migraine type 
syndrome.  

On a VA examination in May 1993 the veteran reported a 
headache history of about two a month for which treatment had 
included injection for severe generalized headache.  The 
examiner opined that the veteran appeared to have a mild case 
of migraine.  

Guthrie Clinic records show in February 1995 that the veteran 
was concerned that headaches were associated with his 
hypertension.  The assessment was hypertension uncontrolled 
by medication and chronic headaches.

In was reported on a VA eye examination in September 1998 
that the veteran had long standing left eye ambylopia 
secondary to a left exotropia.  The report noted no injury or 
surgery to either eye.  His corrected visual acuity in the 
left eye was 20/30 and he had constant left exotropia.  Slit 
lamp examination showed clear cornea, anterior chamber, iris 
and lens.  The impression was left exotropia with amblyopia 
long-standing since childhood.  The examiner stated that this 
condition was not service-connected.  The examiner indicated 
that the veteran's claims file and the Board remand had been 
reviewed.

A VA neurology examination in September 1998 shows the 
examiner stated that the veteran's claims file and the Board 
remand had been reviewed.  The report noted the veteran's 
present employment and past medical history of headaches and 
joint pain.  Headaches were reported since the early 1980's 
and described as frontal, usually early morning and occurring 
approximately three times a month.  Blurred vision and nausea 
accompanied the headaches.  The veteran stated that he would 
take extra-strength Excedrin and lay down in a quiet dark 
room for about a half-hour.  He reported that about once in 
six months he had a headache that lasts most of the day and 
that he was absent from work two or three days a year because 
of headaches.  The assessment was headaches of unknown 
etiology.  The examiner stated that the probable etiology of 
headaches cannot be determined nor could the nature of the 
headaches.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." 

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection for left eye 
amblyopia and chronic headaches are not well grounded and 
must be denied.  The Board in January 1998 did discuss 
whether the claim of entitlement to service connection for 
headaches was well grounded.  However, the Board must apply 
the current legal standard that requires a well grounded 
claim before there is any duty to assist the appellant in the 
development of facts pertinent to the claim.  Morton v. West, 
12 Vet. App. 477 (1999).


Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.

Turning to the veteran's claims for service connection for 
left eye amblyopia and headaches, the evidence reviewed 
initially by the RO did show headache complaints on the 
separation examination by history but normal neurological 
status and no diagnosis of a chronic headache disorder.  
Since service there have been reports of headaches that have 
not been linked to the veteran's hypertension.  One examiner 
believed that the veteran might have a migraine disorder but 
did not link it to service.  The recent examination did not 
link a chronic headache disorder to service.  In summary, no 
evidence, either through medical records or medical opinion 
has offered a basis for a favorable determination with 
respect to a chronic headache disorder and none has been 
offered or brought to the Board's attention.  

Concerning amblyopia, the Board does recognize the service 
medical records on occasion mention this and refractive error 
of the left eye, but thereafter, the competent evidence does 
not offer a nexus to service for amblyopia of the left eye.  
The Board would point out that a refractive error, as 
provided by regulation, is not a disability under the law.  
The amblyopia was found to represent a long-standing disorder 
linked to childhood on recent VA examination.  There is the 
veteran's history of left eye trauma as a child and no basis 
to link the inception of amblyopia to any incident of 
service.  In summary, the medical evidence of record does not 
offer a nexus to service.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claims for service connection for 
chronic headaches and amblyopia of the left eye must be 
denied as not well grounded.

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances. Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection as 
not well grounded.

The Board further finds that the RO through the statement of 
the case and supplemental statements of the case has advised 
the appellant of the evidence necessary to establish a well 
grounded claim, and he has not indicated the existence of any 
post service medical evidence that has not already been 
obtained that would well ground his claims.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).


II.  Evaluation of the left humerus, arthritis of the knees 
and the hands.

Factual Background

The veteran's service medical records show pertinently a 
humeral head fracture and dislocation of the left shoulder in 
1983 with follow up though the year.  In April 1989 bilateral 
patellar tendinitis is mentioned.  In January 1990 severe 
joint pain in the fingers and knees is reported with knee X-
rays reported as showing spurs of the patellae and left 
tibial plateau.  In February 1990 he reported knee pain 
complaints and a profile was issued recommending that he run 
at his own pace and distance.  Another profile in March 1990 
for degenerative joint disease of the knees provided for no 
running.  The May 1990 separation examination shows a 
diagnosis of degenerative joint disease of the knees and a 
clinical evaluation that found normal lower and upper 
extremities.  The history of arthritis and joint deformity 
referred to the knees and left shoulder.  It was noted on the 
examination form that he was left-handed.  The designation of 
left handedness was also made on an August 1987 physical 
examination.

On a VA general medical examination in late 1990 the veteran 
complained of painful knees and being unable to raise the 
left shoulder completely.  He provided a history of fracture 
and dislocation of the shoulder and stiffness and discomfort 
in hands and knees.  An examination found no effusion of the 
hands, good range of motion without tenderness and shoulder 
motion generally reasonable with good muscle bulk.  The 
examiner reported quite audible crepitus on range of motion 
of knees greater on right and without pain.  

An orthopedic examiner reported the veteran's complaint of 
posterior aspect left shoulder pain particularly when using 
the arms above shoulder level.  The veteran was reported as 
being right-handed.  He also complained of hand and knee 
pain.  The examiner found the left shoulder stable, with 
normal contour and no tenderness.  There was a full range of 
motion of the left arm at the shoulder with forced elevation 
movements causing pain along the posterior aspect.  An X-ray 
was read as showing old traumatic deformity.  

The examiner found no loss of movement or strength of the 
hands and no obvious evidence of an arthritis condition of 
small joints.  The veteran made and opened completely a 
strong fist in both hands.  As for the knees, the examiner 
reported no swelling or evidence of bursitis and no effusion.  
The range of motion was from 0 to 130 degrees.  There was no 
pain or localized tenderness and the knees were stable with 
no laxity and negative McMurray's.  The diagnoses were 
postoperative residuals, healed fracture/dislocation of the 
left shoulder and bilateral hand and knee joint pain with X-
ray findings of early patellofemoral arthritis and post-
traumatic deposit at the base of the left fifth metacarpal.  

The RO in November 1990 granted service connection for 
residuals, fracture/dislocation of the left humerus (minor) 
and rated it noncompensable under Diagnostic Code 5202 
criteria.  Bilateral patellofemoral joint spurring was also 
rated noncompensable under Diagnostic Code 5003 criteria, 
both from September 1990.  

R.S., M.D., in January 1991 obtained knee X-rays showing 
medial joint space narrowing and infrapatellar spurring of 
both knees.  VA outpatient reports coinciding with the 
radiology record note complaints of bilateral knee pain and 
left shoulder pain.  A VA record dated in February 1992 
reported that X-rays had confirmed degenerative joint disease 
in the knees with joint space loss.  Gutherie Clinic reports 
in 1992 and 1993 mention degenerative changes of the proximal 
interphalangeal joints of the index, fourth and fifth fingers 
of both hands and the left fifth proximal interphalangeal 
joint and distal interphalangeal joint.  Also mentioned are 
full range of motion and diagnosis of joint stiffness, pain 
and swelling and degenerative joint disease by X-ray.  Clinic 
records dated in late 1993 mention knee crepitus and knee 
pain complaints.

On VA examination in May 1993, the veteran complained of hand 
numbness and swelling.  Noted was difficulty with the small 
joints probably related to arthritis with the possibility of 
later developing carpal tunnel syndrome.  On VA examination 
in October 1993 he complained of pain and limitation of 
motion in the left shoulder and reportedly said he was left-
handed.  The examiner found all deep tendon reflexes 
hyperactive and no external evidence of knee arthritis.  The 
veteran complained of pain with deep knee bending.  
Examination of the interphalangeal joints of the fingers 
disclosed no stigmata of arthritis.  He showed very definite 
limitation of motion of the left shoulder, as he could not 
hyperabduct more than 10 degrees above horizontal.  Internal 
and external rotation was about 25 percent less than normal 
function.  The examiner stated that the veteran was very 
apprehensive with definite limitation of motion of the left 
shoulder.

The RO in October 1993 rated degenerative arthritis of the 
knees and hands, X-ray evidence only, 10 percent from 
September 1990 under Diagnostic Code 5003 criteria.  In 
December 1993 a 10 percent rating was assigned from September 
1990 for residuals of the left humerus fracture under 
Diagnostic Code 5203 criteria.

Lay statements in early 1995 report observations of the 
veteran's various joint complaints.  A VA examiner in early 
1995 opined that the veteran was prone to exaggerate 
complaints referable to the musculoskeletal system.  He 
showed a normal gait, no external abnormality of the hands, 
some lateral instability of the knees and a scar on the left 
shoulder that was not mentioned again.  The veteran could not 
abduct the left arm more than 10 degrees above horizontal.  
The pertinent conclusions were degenerative changes of the 
left shoulder and the knees consistent with earlier reports 
and post-traumatic change of the right fifth finger. 

Other clinical records received show in September 1997 a 
complaint of knee pain and note the veteran's work as a 
fireman.  He was found to have a full range of motion of the 
knees.  He stated that his knees bothered him occasionally.  
The assessment included osteoarthritis occasionally.  A 
November 1997 statement from his employer noted physical 
activity limitations for the veteran and the consequences in 
the workplace.

VA examination of the veteran in September 1998 included a 
review of the claims file and the Board remand.  He reported 
that the present symptoms were not changed but were 
problematic in his lifestyle and current vocation.  He 
reported problems at work grasping with his hands and knee 
pain that prevented long kneeling.  He reported that he used 
kneepads and that left shoulder discomfort more so than 
fatigue required him to rest the shoulder.  

Examination of the hands showed range of motion within normal 
limits for the joints except for the fifth finger proximal 
interphalangeal joint on each hand and 10 degrees of ulnar 
deviation of the bilateral second and third digits at the 
proximal interphalangeal joint.  Motor strength for grip, 
wrist extension and flexion, ulnar and radial deviations 
including apposition of the fingers was reported as 5/5.  The 
examiner found that the prolonged effort fell short of a 
normal examination and the veteran described discomfort 
especially in abduction and adduction of the fingers and 
prolonged handgrip.  The sensory examination was intact to 
light touch and no other deformity was noted.

Regarding the left shoulder, the examiner reported decreased 
range of motion with internal rotation 75-80 degrees, 
external rotation limited to 85 degrees and abduction just 
shy of 90 degrees.  The veteran could equally internally 
rotate and extend the shoulder with elbow flexion 
bilaterally.  He reportedly had difficulty performing 
bilateral hands behind head specifically due to discomfort 
and decreased range of motion of the left shoulder.  Biceps 
and triceps and elbow pronation and supination of the forearm 
was rated as 5/5.  The cross-chest adduction and external and 
internal rotation of left shoulder limited by discomfort in 
that position and not by range of motion.  

Concerning the knees, the examiner found a full active range 
of motion with 5/5 flexor and extensor strength and no 
abnormal varus or valgus laxity.  There was no pivot shift 
but the veteran did have positive crepitus upon balloting of 
the patellae.  The examiner found no sign of erythema or 
effusion or deformities.  Deep tendon reflexes at the patella 
were not performed due to knee discomfort.  

The examiner reported no overt weakness of excess 
fatigability or incoordination in the hands, left shoulder or 
the knees.  The examiner stated that the veteran did have 
limited range of motion and duration of range of motion, and 
duration of 5/5 strength in these areas associated with the 
respective diagnoses.  The examiner noted that the veteran's 
work required him to be fully mobile and perform extended 
tasks with these joints but that the veteran stated he was 
adequately compensated by wearing knee pads and resting the 
hands and the shoulder as necessary.

The examiner indicated that the full severity could not be 
quantified but there was the expected guarding of the left 
shoulder and mildly decreased range of motion but with 
adequate strength within the range of motion that he did 
have.  There were no signs of muscle atrophy or any other 
signs of atrophy.  The examiner stated that the limitation of 
motion, prolonged effort and grip with abduction and 
adduction of the fingers of both hands were manifestations of 
the service-connected disability.  The examiner stated that 
the service-connected disabilities did not cause excess 
fatigability or incoordination at the time of the examination 
but that there was positive crepitus with balloting of the 
patella.

The examiner stated further that discomfort was experienced 
with hand behind the head maneuver due to discomfort and 
decreased range of motion of the left shoulder and again 
restated the findings for the cross-chest adduction with 
internal and external rotation of the left shoulder.  The 
examiner mentioned the tenderness over the patella with 
balloting and the inability to test deep tendon reflexes of 
the knees due to discomfort.  The examiner stated there were 
no clinical findings that identify an increased impairment of 
use of the hands and shoulders and that the full severity of 
the knees, hands and shoulder could not be quantified.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Arm (minor), limitation of motion to 25° from side shall be 
rated 30 percent.  Midway between side and shoulder level or 
at shoulder level warrants a 20 percent evaluation.  
Diagnostic Code 5201. 

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 

Other impairment of the humerus (major/minor) manifested by 
loss of head (flail shoulder) shall be rated 80/70 percent.  
With nonunion (false flail joint) a 60/50 percent rating is 
provided.  Fibrous union shall be rated 50/40 percent.  
Malunion with marked deformity shall be rated 30/20 percent 
and with moderate deformity 20/20 percent.  Recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all movements shall be rated 30/20 
percent and 20/20 with infrequent episodes and guarding of 
movement at shoulder level.  Diagnostic Code 5202.

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.


Analysis


As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible and that no further duty to assist exists 
with respect to the claim.  The veteran has been provided 
comprehensive evaluations in connection with the claim and 
other records have been obtained as the Board asked for in 
remanding the case.  Stegall v. West, 11 Vet. App. 268 
(1998).  The RO had a medical evaluation that addressed the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and comment on the 
extent of functional loss as discussed in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  It was the holding in Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996), that functional loss due to 
pain will be rated at the same level as the functional loss 
where motion is impeded.

The disability of the left humerus is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, which assess basically movement 
characteristics of malunion or nonunion as the primary rating 
criteria for the incremental ratings of 10 and 20 percent for 
the minor or nondominant extremity.  The rating scheme allows 
for the application of Diagnostic Code 5201, which provides 
for characteristic movement limitation of motion of the arm 
with incremental ratings from 20 to 30 percent.  The Board 
finds the rating scheme for limitation of motion appropriate 
for the veteran's disability in view of the diagnosis for the 
left humerus symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21.  Recurrent 
dislocation has not been reported which appears to make the 
choice of the current rating scheme more appropriate than the 
initially selected rating scheme under Diagnostic Code 5202.  
The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Code 5200 would be inapplicable 
in view of the findings on examinations since service.   The 
Board is satisfied that the record establishes the veteran's 
left hand as the dominant extremity.  38 C.F.R. § 4.69.

The Board observes that the RO has assigned a 10 percent 
evaluation based upon the recent VA examination which did 
report limitation of motion, as the range of motion recorded 
showed significant disparity from the normal range of motion 
contemplated in the standardized description of shoulder 
motion in the rating schedule.  It appears that the range of 
motion has been appreciably limited, approximating shoulder 
level.  This has been a consistent finding along with 
complaints of pain and functional limitation.

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the left shoulder.  The shoulder symptoms have 
not shown appreciable difference on the comprehensive 
examinations and, overall, do appear to more nearly 
approximate a 20 percent evaluation for the major extremity.  
The rating scheme does not require a mechanical application 
of the schedular criteria, but applying the rating schedule 
liberally results in a 20 percent evaluation recognizing a 
symptomatic left shoulder characterized by pain and 
demonstrable limitation of motion that would likely impact 
the veteran adversely with activity that would occur in the 
workplace.  In fact the veteran did report the means he used 
to overcome hand and knee problems experienced with job 
related tasks.  

The recent examination findings clearly support a conclusion 
that the veteran's left shoulder disorder is productive of 
disability characterized by appreciable objective findings.  
It cannot be overlooked that range of motion on the recent VA 
examination showed an appreciable loss from the previous 
examinations and a significant loss from the norm.  

Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for at 
least a 10 percent rating applying § 4.59.  The extent of the 
limitation of motion particularly in abduction would more 
clearly approximate the criteria for a 20 percent evaluation 
for the joint in view of the interplay of §§ 4.40, 4.59 and 
Diagnostic Code 5201.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence more 
nearly approximates a 20 percent rating for the left shoulder 
for the entire period of this appeal.  38 C.F.R. § 4.7.  
Clearly, the objectively confirmed manifestations that would 
support a higher evaluation under any rating scheme 
applicable to the disability are not shown.  Examiners have 
not confirmed a neurologic component of the disability nor 
was there any quantifiable measure of additional range of 
motion lost with exacerbations.  However, the examiners have 
not suggested that the range of motion would be so limited as 
to meet or more nearly approximate the criteria for the next 
higher evaluation of 30 percent under Diagnostic Code 5201.  

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and factors other than limitation of 
motion as described on two VA examinations appear to support 
no more than a 20 percent rating.  The Board must point out 
that the VA examinations are consistent in the objective 
findings for the left shoulder and the disability appears to 
have been essentially little changed from the standpoint of 
limitation of motion.  There is appreciable limitation of 
motion but appreciable manifestations that complement the 
range of motion for the shoulder appear to place the 
preponderance of the evidence against the claim for a rating 
in excess of 20 percent.  Specifically, the recent 
examinations did not confirm disuse, weakened movement, 
excess fatigability or incoordination.  

The Board observes that the RO has assigned a 10 percent 
evaluation for the knees and the hands combined based upon X-
ray evidence of arthritis rather than limitation of motion 
criteria.  The Board finds that separate ratings are 
warranted since VA examinations have noted collectively 
appreciable crepitus, range of motion slightly less than the 
norm when it is compared to the standardized description of 
knee motion in the rating schedule and instability.

The veteran's left knee disability may be rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which assess basically the level of orthopedic 
disturbance from subluxation or lateral instability as 
primary rating criteria for the incremental ratings from 
10 to 30 percent.  The Board finds a different rating scheme 
more appropriate for the veteran's disability in view of the 
diagnosis for the knee and symptomatology.  38 C.F.R. 
§§ 4.20, 4.21.  There is arthritis that requires an 
application of limitation of motion criteria which cannot be 
combined with a rating based on X-ray evidence only.

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the knees based upon separate 10 percent 
ratings.  There has been no distinction made on any 
examination between the knees.  The knee symptoms, overall, 
do appear to more closely approximate a level of impairment 
contemplated in a schedular evaluation of 10 percent.  The 
rating scheme does not require a mechanical application of 
the schedular criteria, and here applying the rating schedule 
liberally results in a 10 percent evaluation recognizing 
persistently symptomatic knees characterized by painful 
motion and crepitation but not instability or limitation of 
motion currently.  Although limitation of motion and some 
instability were mentioned on earlier examinations, the 
symptoms were not consistent then and current neither was 
shown on a comprehensive examination.  Other clinical records 
fail to confirm limitation of motion or instability. 

The objective examination findings clearly support a 
conclusion that the veteran's disorder is productive of an 
appreciable disability of each knee.  The Board observes that 
overall the manifested tenderness and crepitus with pain 
supports separate a 10 percent evaluation for each knee.  The 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under 38 C.F.R. § 4.59. 

The recent VA examination appears to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  The more 
recent statements of functional limitation in the workplace 
are pertinent to the disability evaluation.  The record does 
not confirm recurrent subluxation or lateral instability.  
The Board notes that arthritis is a component of the 
disability thereby requiring the application of limitation of 
motion criteria and consideration of other rating factors in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board is aware of the recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

The facts of this case do not support the assignment of 
multiple ratings.  However, the current rating should account 
for the demonstrable functional impairment and crepitus shown 
that otherwise would not be compensable under the specific 
rating criteria for limitation of motion.  The veteran's 
testimony has supplemented the record and is consistent with 
an appreciable disability shown objectively.  The 
examinations and other recent medical reports are significant 
from the standpoint of functional loss linked in part to the 
disability of the knees.  

No examiner has equated the level of impairment to loss of 
use that would support by analogy a 40 percent rating.  See 
for example 38 C.F.R. § 4.63 and Diagnostic Code 5167.  
Examinations have not shown ankylosis of either knee, thereby 
precluding assignment of a higher evaluation under diagnostic 
code 5256.  In view of the foregoing discussion, the Board 
concludes that the evidentiary record supports a grant of 
entitlement to an increased evaluation of not more than 10 
percent for either knee with application of all pertinent 
governing criteria for the entire rating period.

Turning to the arthritis of the hands, the disability must be 
evaluated under the limitation of motion criteria as it 
cannot be combined with the knees and ratings must coincide.  
The musculoskeletal rating scheme does not provide for hand 
disability other than by recognizing loss of use, which is 
not shown here, or limitation of motion or ankylosis for 
various combinations of fingers.  However, an appreciable but 
slight limitation of motion is not considered compensable.  
See note preceding Diagnostic Code 5216; see also the note 
following Diagnostic Code 5309 regarding analogous functional 
impairment of the hand from muscle injury.  

The recent VA examination evaluated the hands thoroughly and 
from the examiner's discussion of symptoms it appears that a 
10 percent rating is warranted for the decreased strength and 
grip and increased effort.  Although there were no overt 
signs of incoordination, excess fatigability or weakness, the 
examiner stated that the limitation of motion, prolonged 
effort and grip with abduction and adduction of the fingers 
of both hands were manifestations of the service-connected 
disability.  Thus the disability should be rated inn accord 
with the holding in Johnson that functional loss due to pain 
will be rated at the same level as the functional loss where 
motion is impeded.  There is satisfactory evidence of painful 
motion in the limitation of function described on the recent 
VA examination.  Therefore giving consideration to the rating 
factors in 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board finds 
that a 10 percent rating for each hand is warranted for the 
entire period of this appeal is warranted.   

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The disability of the 
cervical spine and the shoulders did not warrant 
consideration of staged ratings in view of facts specific to 
each disability. 


Extraschedular Rating

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  And 
under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience. 

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
veteran's well-documented medical history in VA medical 
treatment records shows the knees, hands and the left 
shoulder have been afforded treatment.  There is also 
evidence of current employment and statements and testimony 
of limitations in the workplace imposed by the disabilities.  
Consideration is warranted under the principles established 
in Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, e.g., 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  There does 
not appear to be probative evidence that any nonservice-
connected disorders affect his knees, hands or left shoulder 
in such a manner to render impractical the application of the 
regular schedular standards.  See for example Johnston, 10 
Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns bilateral knee and 
hand disorders and a left shoulder disability.  The pertinent 
part of the regulation, though somewhat ambiguously worded, 
appears to contemplate an individual rather than a collective 
disability assessment.  However, the components individually 
or collectively do not appear to meet essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
disabilities considered.  

The most recent examination report, which confirms work that 
is presumed to be full-time as it not otherwise described 
does not establish an exceptional or unusual disability 
picture as a result of the disabilities.  Indeed, the veteran 
informed the examiner of the rest requirements at work and in 
essence commented on the means taken to deal with the 
arthritis and left shoulder symptoms.  Further, the Board 
does not find any extraneous circumstances that could be 
considered exceptional or unusual such as were present in 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to warrant a 
different result in view of the veteran's work history and 
treatment for his service-connected disability components as 
reflected in the record.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

Service connection for amblyopia of the left eye is denied.

Service connection for headaches is denied.

An initial rating of 20 percent for residuals, fracture of 
the left humerus is granted subject to the regulations 
governing the payment of monetary awards.

An initial rating of 10 percent for arthritis of the left 
knee is granted subject to the regulations governing the 
payment of monetary awards.

An initial rating of 10 percent for arthritis of the right 
knee is granted subject to the regulations governing the 
payment of monetary awards.

An initial rating of 10 percent for arthritis of the left 
hand is granted subject to the regulations governing the 
payment of monetary awards.

An initial rating of 10 percent for arthritis of the right 
hand is granted subject to the regulations governing the 
payment of monetary awards.




		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

